Title: From Thomas Jefferson to William Short, 23 January 1792
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Philadelphia January 23d. 1792
          
          I have the pleasure to inform you that the President of the United States has appointed you Minister Resident for the United States at the Hague, which was approved by the Senate on the 16th. instant. This new mark of the President’s confidence will be the more pleasing to you, as it imports an approbation of your former conduct, whereon be pleased to accept my congratulations. You will receive herewith, a letter from myself to Monsr. de Montmorin closing your former mission, your new Commission, letters of Credence from the President for the States general and Stadtholder sealed, and copies of them open for your own satisfaction. You will keep the Cypher we have heretofore used.
          Your past experience in the same line renders it unnecessary for me to particularize your duties in closing your present, or conducting your future mission. Harmony with our friends being our object, you are sensible how much it will be promoted by attention to the manner, as well as matter of your communications with the Government of the United Netherlands.
          I feel myself particularly bound to recommend, as the most important of your charges, the patronage of our Commerce and the extension of it’s privileges, both in the United Netherlands and their Colonies, but most especially the latter.
          The allowance to a Minister resident of the United States is 4500 dollars a year for all his personal services and other expences, a year’s salary for his outfit, and a quarter’s salary for his return. It is understood that the personal services and other expences here meant, do not extend to the cost of gazettes and pamphlets transmitted to the Secretary of State’s Office, to translating or printing necessary papers, postage, couriers, and necessary aids to poor American sailors. These additional charges therefore may be inserted in your accounts; but no other of any description, unless where they are expressly directed to be incurred. The salary of your new grade being the same as of your former one, and your services continued tho’ the scene of them is changed, there will be no intermission of salary; the new one beginning where the former ends, and ending when you shall receive notice of your permission to return. For the same reason there can be but one allowance of outfit and return, the former to take place now, the latter only on your final return. The funds appropriated to the support of the foreign establishment, do not admit the allowance of a Secretary to a  Minister resident. I have thought it best to state these things to you minutely, that you may be relieved from all doubt as to the matter of your accounts. I will beg leave to add a most earnest request, that on the 1st. day of July next, and on the same day annually afterwards, you make out your account to that day, and send it by the first vessel and by duplicates. In this I must be very urgent and particular, because at the meeting of the ensuing Congress always it is expected that I prepare for them a statement of the disbursements from this fund from July to June inclusive. I shall give orders by the first opportunity to our Bankers in Amsterdam to answer your draughts for the allowances herein before mentioned, recruiting them at the same time by an adequate remitment, as I expect that by the time you receive this they will not have remaining on hand of this fund more than 7 or 8000 dollars.
          You shall receive from me from time to time the laws and journals of Congress, gazettes and other interesting papers; for whatever information is in possession of the public I shall leave you generally to the gazettes, and only undertake to communicate by letter such, relative to the business of your mission, as the gazetteers cannot give. From you I shall ask, once or twice a month, regularly, a communication of interesting occurrences in Holland, of the general affairs of Europe, and the regular transmission of the Leyden gazette by every British packet, in the way it now comes, which proves to be very regular. Send also such other publications as may be important enough to be read by one who can spare little time to read any thing, or which may contain matter proper to be turned to on interesting subjects and occasions. The English packet is the most certain channel for such epistolary communications as are not very secret, and by those packets I would wish always to receive a letter from you by way of corrective to the farrago of news they generally bring. Intermediate letters, secret communications, gazettes and other printed papers had better come by private vessels from Amsterdam, which channel I shall use generally for my letters, and always for gazettes and other printed papers.
          The President has also joined you in a special and temporary commission with Mr. Carmichael to repair to Madrid, and there negociate certain matters respecting the navigation of the Missisippi, and other points of common interest between Spain and us. As some time will be necessary to make out the instructions and transcripts necessary in this business, they can only be forwarded by some future occasion; but they shall be soon forwarded, as we wish not to lose a moment in advancing negociations so essential to our peace. For this reason I must urge you to repair to the Hague at the earliest day the settlement of your affairs  at Paris will admit, that your reception may be over, and the idea of your being established there strengthened before you receive the new orders.—I have the honor to be with sincere respect and esteem Dear Sir Your most obedient & most humble Servant,
          
            Th: Jefferson
          
        